Citation Nr: 1044518	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  09-19 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel



INTRODUCTION

The Veteran served on active duty from February 1973 to February 
1976.  His DD-214 indicates that he also had a prior two year 
period of active service.

This appeal comes before the Board of Veterans' Appeals (Board) 
from an October 2008 rating decision by the Oakland, California, 
Regional Office (RO) of the United States Department of Veterans 
Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The record reflects that the Veteran is in receipt of disability 
benefits from the Social Security Administration (SSA).  There 
are no SSA records in the claims file.  These records are 
pertinent to the issue on appeal as they may relate to the 
severity of the Veteran's PTSD.  VA must request potentially 
relevant records which may be in possession of the SSA.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  On remand, those 
records should be obtained.

On a VA examination of the Veteran in November 2005, the examiner 
stated that while the Veteran's current unemployability "has to 
do with his knee injuries, the fact of the matter is that his 
concentration skills and irritability are such that they 
probably, in and of themselves, render him unemployable."  The 
Veteran has also contended that he is unable to work due to his 
PTSD symptoms.  TDIU is an element of all appeals of an initial 
or increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  
The most recent VA examination of record conducted in October 
2008 did not contain an explanation of the significance of the 
assigned GAF score and did not address the employability 
question.  TDIU is granted where a Veteran's service connected 
disabilities are rated less than total, but they prevent him from 
obtaining or maintaining all gainful employment for which his 
education and occupational experience would otherwise qualify 
him.  38 C.F.R. § 4.16.


Where a veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 C.F.R. 
§ 3.155(a) that an informal claim "identify the benefit sought" 
has been satisfied and VA must consider whether the veteran is 
entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. 
Cir. 2001).  The Board finds that the Veteran has raised the 
issue of entitlement to a TDIU as part of his claim for a higher 
rating for service-connected PTSD.  Although they are listed 
separately on the title page, the issues are not independent and 
must be adjudicated as one claim. See Rice, 22 Vet. App. at 455.

In the case of a claim for TDIU, the duty to assist requires that 
VA obtain an examination which includes an opinion on what effect 
the appellant's service-connected disability has on his ability 
to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  The 
Veteran's only service-connected disability is PTSD, currently 
rated 50 percent disabling.  He does not currently meet the 
percentage requirements for a TDIU under 38 C.F.R. § 4.16(a).  VA 
policy is to grant a TDIU in all cases where service connected 
disabilities preclude gainful employment, regardless of the 
percentage evaluations. 38 C.F.R. § 4.16(b).  However, the Board 
is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 
4.16(b) in the first instance without ensuring that the claim is 
referred to VA's Director of Compensation and Pension (C&P) for 
consideration of an extraschedular rating under 38 C.F.R. § 
4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  
Appropriate notice for TDIU should be provided on remand.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate 
notice with respect to the TDIU claim.

2.  Contact SSA and request copies of all 
records used in determining the Veteran's 
entitlement to disability benefits.  Any 
decision rendered by an Administrative Law 
Judge must also be obtained and associated 
with the claims folder.  All attempts to 
obtain these records must be documented for 
inclusion in the folder.  If any records are 
located, they should be associated with the 
claims file.  If there are no records, this 
must be noted in the folder.

3.  After the development described above has 
been completed, schedule the Veteran for a VA 
psychiatric examination to identify the 
current level of impairment resulting from 
his service-connected PTSD.  The claims 
file should be made available to the 
examiner for review before the 
examination.  All tests and studies deemed 
helpful by the examiner should be conducted 
in conjunction with the examination.  
Specifically, the examiner should attempt to 
explain the significance of the GAF score 
assigned.  The examiner should also provide 
an opinion as to whether it is at least as 
likely as not that the service-connected 
PTSD would preclude the Veteran from 
maintaining employment for which his 
education and occupational experience would 
otherwise qualify him. 

4.  After completion of the foregoing, the 
RO/AMC should readjudicate the appeal for a 
higher rating for PTSD, to include schedular, 
extraschedular, and TDIU consideration.  If 
any benefit sought on appeal remains denied, 
the Veteran and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


